Citation Nr: 1316145	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  07-15 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypersomnia, to include as secondary to service-connected degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel






INTRODUCTION

The Veteran served on active duty from July 1973 to October 1975 and from October 1, 2001 to October 20, 2001.  He was also a member of the Air National Guard from June 1984 to October 2005 with periods of active duty for training. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In January 2010, May 2010, and April 2011, the Board remanded this case for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

The Veteran is currently service-connected for a lumbar spine disability, degenerative disc disorder, with associated moderately severe sensory neuropathy in the right and left lower extremities.  The Veteran contends that his idiopathic hypersomnia was caused or aggravated by his service-connected lumbar spine disability with associated neuropathy.  He contends that the pain and numbness in his lower legs interferes with his ability to sleep.  On October 2011 VA examination, an opinion was provided that it was less likely than not that his hypersomnia was caused by his lumbar spine disability and neuropathy of the lower extremities because those disabilities were existent at the time of his 2005 diagnosis of idiopathic hypersomnia and, because his hypersomnia was deemed idiopathic, were thus excluded as the cause of his hypersomnia.  However, an opinion as to whether his service-connected disabilities have aggravated his hypersomnia has not been obtained and must be on remand. 

To that extent, the record demonstrates that beginning in at least 1996, the Veteran has reported trouble sleeping.  At that time, and up until 2004, he related such fatigue with the stress of his wife's illness and his financial troubles, and his fatigue was objectively linked to underlying depression.  In late November 2004, he reported having jerky legs at night diagnosed as restless leg syndrome.  It was thought that that condition could be causing his fatigue.  A February 2005 sleep evaluation reflects that the Veteran's restless leg symptoms had been ongoing for a few months.  He had a crawling sensation in the legs and was unable to keep his legs still.  An April 2005 sleep study resulted in the diagnosis of idiopathic hypersomnia, cardiac dysrhythmia, upper airway resistance syndrome, and alveolar hyperventilation most likely related to his tobacco abuse.  A July 2007 nerve conduction study diagnosed moderately severe sensory neuropathy of the lower extremities.  In May 2009, the Veteran reported persistent hypersomnia.  He had tingling in his feet.  He was assessed to have restless leg syndrome/periodic movement disorder and peripheral neuropathy.  In December 2009, the Veteran stated that he had pain with walking, and left foot pain and cramping in the feet.  He also had back pain.  The cramping in his legs affected the quality of his sleep.  He would get up with restless leg syndrome at night.  The records reflect that for many years, the Veteran has suffered from radiculopathic pain in the lower extremities related to his lumbar spine disability.  Thus, in light of the severity of his neuropathy, and his contentions that those symptoms interfere with his sleep, it is unclear to the Board whether the Veteran's sleep disorder has been aggravated by his service-connected lumbar spine disability and/or neuropathy of the lower extremities.  Therefore, thorough examination and opinion should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the current nature and etiology of his hypersomnia in relation to his service-connecter lumbar spine disability and related neuropathy of the lower extremities.  The claims file should be reviewed by the examiner and such review should be noted.  The examiner is requested to provide a clear rationale for all opinions reached.

The examiner should provide an opinion as to whether it is at least as likely as not (within the realm of 50 percent probability or greater) that the Veteran's idiopathic hypersomnia has been aggravated (beyond the natural progression of the disease) by his service-connected lumbar spine disability and related neuropathy of the lower extremities?  The examiner should discuss whether the Veteran's lumbar spine disability and related neuropathy of the lower extremities are causing interference with sleep and whether such level of interference results in a permanent aggravation of his hypersomnia.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 








The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


